FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 03/03/2022 in which claims 1-9 and 15-16 were withdrawn; and claims 10, and 12-14 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 10-14 are under examination.

Withdrawn Objection/Rejections
	The objection to claim 10 for informality pertaining to dashes, is withdrawn, in view of Applicant’s amendment to claim 10. 
	The rejection of claims 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 12-14.
The rejection of claims 10-14 under 35 U.S.C. 103 as being unpatentable over Berthier et al (25 August 2016; WO 2016/131694 A1; cited in IDS filed 10/30/2020) in view of Shinoda et al (25 April 2002; US 2002/0048559 A1) and Tomita et al (Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 47, 762-770 (2009)), is withdrawn, in view of the new 103 rejection below, which was necessitated by Applicant’s amendment to claim 10.
New Rejection
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rissanen et al (US 2004/0049055 A1) in view of Angot et al (11 January 2007; US 2007/0010652 A1) and Berthier et al (WO 2016/131694 A1; previously cited).
	Regarding claim 10, Rissanen teaches an oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups (Abstract; [0001], [0007]-[0012]; claims 1-11). Rissanen teaches the oligo/polysuccimide forms the shell which encapsulate materials such as drugs ([0011]-[0012]; claim 11). Rissanen teaches the oligo/polysuccimide capsule provides sustained release of the drug encapsulated therein ([0011]-[0012]).
	However, Rissanen does not teach the capsule is a microcapsule and that the encapsulated material is a hydrophobic material of claim 10.
	Regarding the capsule is a microcapsule and that the encapsulated material is a hydrophobic material of claim 10, Angot teaches an oligo/polysuccimide used for microencapsulation of hydrophobic molecules such as drugs (Abstract; [0001]-[0009], [0023]-[0083], [0087]-[0104]). Angot teaches the oligo/polysuccimide capsule provides sustained release of the hydrophobic molecules ([0007], [0078]-[0082] and [0098]).
	It would have been obvious to one of ordinary skill in the art to produce the capsule of Rissanen as microcapsule, as well as, incorporate a hydrophobic drug as the drug encapsulated, per guidance from Angot, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Angot indicated that a hydrophobic drug is a suitable drug for encapsulating in the oligo/polysuccimide capsule of Rissanen (Angot: Abstract; [0001]-[0009], [0023]-[0083], [0087]-[0104]), and such capsule of Rissanen can be various forms known in the art including microcapsules (Angot: [0078]-[0079]). Thus, an ordinary artisan provided the guidance from Angot would have looked to forming the capsule of Rissanen into microcapsule and further incorporate hydrophobic drug as the drug being encapsulate therein so as to form a resultant microcapsule which provides sustained release of the hydrophobic drug, achieve Applicant’s claimed invention with reasonable expectation of success.
	Regarding claim 11, as discussed above, Rissanen in view of Angot teaches and rendered obvious each and every structure of the core-shell microcapsule of claim 10, and thus, the zeta potential of microcapsule is comprised between -50 and -120 mv would have been implicitly in the microcapsule of Rissanen in view of Angot, absence of evidence to the contrary. This is because Angot indicated that polysuccinimide is anionic (Angot: [0022] and [0038]), and per Berthier, polysuccinimide have an increase negative charge at basic or neutral pH (Berthier: Abstract; pages 2-3; page 22, lines 7-15). Thus, the zeta potential of between -50 and -120 mv as recited in claim 11 would have been presumed as an implicit property of the microcapsule of Rissanen in view of Angot, as the Courts have stated: [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	Regarding claims 12-14, Berthier teaches capsules formed form a polysuccimide derivative, and such capsules can encapsulate perfume materials (Abstract; pages 2-3 and 14-22; Examples 2-6). Berthier teaches perfume composition containing the encapsulated perfume material, perfumery carriers and adjuvants (pages 14-22). Berthier teaches the polysuccinimide provides sustained release of the perfume material from the capsules (page 19, lines 23-end to page 20). Berthier teaches the perfume composition can be a consumer product containing a personal care active base or a consumer product containing a home care or fabric care active base (pages 14-22). It would have been obvious to one of ordinary skill in the art to incorporate the perfume material as the active molecule in the microcapsule of Rissanen and Angot, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Berthier provided the guidance to do so by teaching that perfume material is a suitable material for encapsulation in capsules produce from polysuccinimide. Thus, and ordinary artisan provided the guidance from Berthier would have looked to incorporating perfume as the active molecule to be encapsulated in the microcapsule of Rissanen and Angot so as to form a resultant perfume microcapsule that provides sustained release of the perfume for the microcapsule, and achieve Applicant’s claimed invention with reasonable expectation of success. It would also have been obvious to incorporate the perfume microcapsule in a perfuming composition such as a consumer product containing a personal care active base or a consumer product containing a home care or fabric care active base, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Berthier provide the guidance for including encapsulated perfume in a perfuming composition such as a consumer product containing a personal care active base or a consumer product containing a home care or fabric care active base, and such incorporation of the encapsulated perfume provides a resultant perfume composition or consumer product that provides long-lasting or sustained release of the perfume to a surface such as skin, hair, hard surface or textile (Berthier: pages 14-22). Thus, an ordinary artisan seeking to provide long-lasting or sustained release of perfume to a surface such as skin, hair, hard surface or textile, would have looked in incorporate a perfume encapsulated by the microcapsule of Rissanen and Angot in a perfume composition or consumer product of Berthier, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.





Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 10-14 on pages 6-9 of the Remarks filed 03/03/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As a result, claims 10-14 stand rejected as being obvious and unpatentable over the combined teachings of Rissanen, Angot and Berthier as discussed in the pending 103 rejection as set forth in this office action.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613